DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5 and 7-14 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“A personal care cleaning device (10), comprising: 
a housing (12) dimensioned to be grasped be a user; 
a can (40) defining an interior surface (78); 
a plurality of magnets (44) disposed upon the interior surface of the can, wherein the plurality of magnets are grouped into a plurality of groups; 
a resonant drive actuator (20), comprising: 
a rotor (24) having a first moment of inertia (Jr) and disposed within and extending through a stator (22), said stator having a second moment of inertia (Js) and disposed within said housing; 
a first plurality of leaf spring elements (60) having a first spring constant (krh), each leaf spring element of the first plurality of leaf spring elements being connected to the housing and to the rotor such that each leaf spring element of the first plurality of leaf springs elements extends radially from the rotor to the housing and is configured to elastically deform to permit the rotor to rotate with respect to the housing; and 
a second plurality of leaf spring elements (62) having a second spring constant (ksh), each leaf spring element of the second plurality of leaf spring elements being connected to the housing and to the stator, each leaf spring element extending axially along at least a portion of the length of the stator and being configured to elastically deform to permit the stator to rotate with respect to the housing, wherein each leaf spring leaf of the second plurality of leaf spring elements (62) extends into the can (40) through a portion of the interior surface (78) between adjacent groups of the plurality of groups (44); and 
wherein a ratio of the first (krh) and second (ksh) spring constants is sufficiently similar to a ratio of the first (Jr) and second (Js) moments of inertia such that there is substantially no resulting torque transmitted to the housing during operation.”

    PNG
    media_image1.png
    707
    457
    media_image1.png
    Greyscale

The closest prior art Bax (US20140259473, “Bax ‘473”) and Bax (US20090070948, “Bax ‘948”) and Kraus (US7288863), either alone or in combination, do not disclose the above limitations.
Bax ‘473 does not specifically disclose the structure of the stator 74 and rotor 76 and does not disclose the second plurality of springs 86 extending between groups of magnets on the interior surface of a can. (fig 7).
Bax ‘948 discloses a can (figs 1-2b) with groups of magnets 14, 16, 18 and 20 (figs 2a-b, para [0011]), but does not disclose the second plurality of springs extending between the groups of magnets.
Kraus discloses the rotor 29 connected to the stator or outer rotor 28 with first helical springs 32 and the stator/outer rotor 28 connects both 28 and 29 to the housing 34 with second helical springs 33, where the first helical springs 32 are between groups of magnets 6 (fig 10), but does not disclose the second plurality of springs extending between the groups of magnets.

The main reason for allowing claim 11 is the inclusion of the limitations, inter alia, of:
“A vibration cancellation suspension, comprising: 
a first plurality of leaf spring elements (60) being connected to a rotor (24) of a resonant drive actuator (20) and to a housing (12), wherein the first plurality of leaf spring elements retain the rotor centrally within a stator (22) and permit, through elastic deformation of the first plurality of leaf spring element, the rotor to rotate with respect to the housing; and 
a second plurality of leaf spring elements (62) extending axially along at least a portion of the length of the stator wherein the second plurality of leaf spring elements connects to the housing and engages with the stator to permit, through elastic deformation of the second plurality of leaf spring elements, the stator to rotate with respect to the housing, 
wherein the first plurality of leaf spring elements and second plurality of leaf spring elements are configured to flexibly suspend the rotor and the stator with respect to the housing such that the rotor and the stator rotate in opposite angular directions, with respect to each other, during operation; and wherein the stator comprises a can (40) defining an interior surface (78); and 
wherein each leaf spring of the second plurality of leaf spring elements (62) extends into the can through a respective portion of an interior surface of the can between adjacent groups of magnets of a plurality of magnets (44).”

The closest prior art Bax (US20140259473, “Bax ‘473”) and Bax (US20090070948, “Bax ‘948”) and Kraus (US7288863), either alone or in combination, do not disclose the above limitations.
Bax ‘473 does not specifically disclose the structure of the stator 74 and rotor 76 and does not disclose the second plurality of springs 86 extending between groups of magnets on the interior surface of a can. (fig 7).
Bax ‘948 discloses a can (figs 1-2b) with groups of magnets 14, 16, 18 and 20 (figs 2a-b, para [0011]), but does not disclose the second plurality of springs extending between the groups of magnets.
Kraus discloses the rotor 29 connected to the stator or outer rotor 28 with first helical springs 32 and the stator/outer rotor 28 connects both 28 and 29 to the housing 34 with second helical springs 33, where the first helical springs 32 are between groups of magnets 6 (fig 10), but does not disclose the second plurality of springs extending between the groups of magnets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834